Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 1 of 9 Page ID #:762
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 2 of 9 Page ID #:763




20.) Under the 1958 Agreement, Defendant produced a motion picture also titled
“Breakfast at Tiffany’s” (the Film). (Id. ¶ 21.) The Film, starring Audrey Hepburn
and George Peppard, received critical acclaim and garnered several awards. (Id. ¶¶
21-22.)

       Capote died on August 25, 1984. (Id. ¶ 23.) Under the Copyright Act of
1909, Capote died during the initial term of the Work’s copyright (1958-1986).
(Id.) Because Capote died childless and unwed, but testate, his interest in the
Work reverted to his estate (the Estate). (Id. ¶¶ 23-24.) The Estate renewed the
Work’s copyright on April 18, 1986. (Id. ¶ 24.) On July 1, 1990, the Estate
assigned all interests in the Work to Plaintiff. (Id. ¶ 25.) Plaintiff alleges that as a
result of the Supreme Court’s decision in Stewart v. Abend, 495 U.S. 207 (1990),
Plaintiff had “regained exclusive ownership and control” over the intellectual
property rights to the Work and its derivatives during the renewal period, which
left Defendant with no ownership rights. (Id. ¶¶ 26-30.)

B.        The 1991 Agreement

       At some point after Capote’s death, the parties began negotiations to allow
Defendant the continuing right to distribute the Film and to grant Defendant an
option to create an additional motion picture based on the Work. (Id. ¶¶ 31-36.)
Plaintiff alleges that Defendant “made it very clear” that it would produce a
remake of the Film shortly after an agreement was reached. (Id. ¶¶ 37-45.) On or
around August 13, 1991, the Estate and Plaintiff entered into an agreement with
Defendant (the 1991 Agreement), which, among other things, granted Defendant
the right to distribute the Film worldwide and gave it “certain rights to produce
future productions based upon the Work” within the renewal period. (Id. ¶ 46.)

       Under the 1991 Agreement, there would be an Initial Option Period from
August 14, 1991 through February 14, 1993. (Id. ¶ 48.) Defendant paid Plaintiff
$100,000 upon execution of the 1991 Agreement to exercise this option. (Id.) The
1991 Agreement also contained a Second Option Period from February 14, 1993
through August 14, 1994. (Id. ¶ 49.) Defendant paid Plaintiff $75,000 to exercise
this option on February 8, 1993. (Id.) After the expiration of the Second Option
Period, Plaintiff alleges there was a “six-year reversionary period” under which all
rights (other than Defendant’s rights to the Film) reverted to Plaintiff from August
14, 1994 through August 14, 2000. (Id. ¶ 50.) Following the reversionary period,
Defendant received an additional three-year option (Additional Option Period) “to
produce further Motion Pictures based upon the work” from August 14, 2000 to
August 14, 2003. (Id. ¶ 52.) Defendant paid $300,000 to exercise its purchase

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             2
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 3 of 9 Page ID #:764




option on August 8, 1994. (Id. ¶ 54.) However, Plaintiff failed to produce any
motion picture by August 14, 2003, and as such, Plaintiff alleges that all rights
(other than Defendant’s rights to the Film) reverted to Plaintiff on that date. (Id. ¶
58.)

C.        Plaintiff Seeks to Produce Television Series Based on the Work

       In January 2020, Plaintiff explored creating a television series based on the
Work. (Id. ¶ 60.) Plaintiff received numerous, high-dollar value bids for the
project. (Id. ¶ 62.) Three or four weeks into the bidding process, Defendant
contacted Plaintiff’s agent to request information about the project. (Id. ¶ 63.)
Later, Defendant asserted it had reviewed its contractual rights and discovered that
it shared in the rights to the project with Plaintiff. (Id. ¶ 64.) Defendant then
demanded that Plaintiff cease and desist further discussions with third parties. (Id.)
Plaintiff acceded to Defendant’s demand; however, Plaintiff reiterated that it, not
Defendant owned exclusive control to such rights. (Id. ¶ 65.)

       At some point after this impasse, the parties commenced negotiations to co-
produce a television series. (Id. ¶¶ 66-67.) The dispute over ownership of the
Work proved to be too much, however, and negotiations ultimately “came to a
screeching halt” in May 2020 when Defendant decided that it “wanted the project”
for a “feature” instead of a television project. (Id. ¶¶ 68-72.) Plaintiff was
informed that there was a screenplay of the Work (the Screenplay) that
Defendant’s President of Productions “liked” and that it would have to continue
negotiations with Defendant’s features department. (Id. ¶¶ 73-74.) Ultimately,
Defendant abruptly terminated all discussions with Plaintiff, asserting that it owned
the rights to produce a film based on the Work in perpetuity. (Id. ¶¶ 75-76.)

D.        Plaintiff’s Prelitigation Activities and Filing of the Lawsuit

       On April 28, 2020, Plaintiff’s attorney sent Defendant a letter explaining that
under its interpretation of the 1991 Agreement and the Supreme Court’s decision
in Abend, the Estate, not Defendant, owned rights to the Work. (Declaration of
David Grossman (Grossman Decl.), ¶ 4, Dkt. No. 20-1, Ex. D, 1 Dkt. No. 20-5.) On
August 19, 2020, Plaintiff sent Defendant a demand letter, which included a draft
complaint for (1) copyright infringement and (2) declaratory relief, to be filed in
this District. (Grossman Decl., ¶ 5, Ex. C, Dkt. No. 20-4.) In response, Defendant

1
 The Court refers to Defendant’s Exhibit C and Exhibit D in the order the they
were filed on the Court’s electronic filing system.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              3
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 4 of 9 Page ID #:765




noted that Defendant would seek attorney’s fees under Section 505 of the
Copyright Act if Plaintiff filed its contemplated lawsuit. (Declaration of Edwin F.
McPherson (McPherson Decl.), ¶ 3, Ex. 1, Dkt. No. 12-1.)

       On November 4, 2020, Plaintiff commenced the instant action in Los
Angeles County Superior Court. Plaintiff’s complaint brings a single claim for
declaratory relief, omitting the previously threatened copyright infringement cause
of action. Plaintiff’s complaint seeks a judicial declaration that:

          (a)    Plaintiff owns all rights, title, and interest in and to Capote’s
                 Work;
          (b)    Those rights have not been sold, assigned, or otherwise
                 transferred to Defendants, or any of them;
          (c)    Defendants have no present or future rights to sell, distribute,
                 license, or otherwise exploit Capote’s Work, or any portions or
                 derivative works thereof, other than the continued distribution
                 of the [Film]; and
          (d)    The Paramount Screenplay is a derivative work of Capote’s
                 Work.

(Compl., ¶¶ 79(a)-(d).) Defendant removed the action on December 18, 2020 (Not.
of Removal, Dkt. No. 1) and Plaintiff filed the instant motion on January 19, 2021.

                                II.     LEGAL STANDARD

       There is a strong presumption against removal jurisdiction, and the removing
party has the burden of establishing the propriety of removal. Hunter v. Philip
Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). Removal jurisdiction is based
entirely on federal statutory authority. See 28 U.S.C. §§ 1441-55. A defendant
may remove “any civil action brought in a State court of which the district courts .
. . have original jurisdiction.” 28 U.S.C. § 1441(a). Under 28 U.S.C. § 1331,
district courts “have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” Whether a claim “arises
under” federal laws must be determined by reference to the “well-pleaded
complaint.” Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust,
463 U.S. 1, 9 (1983). It is not enough for removal purposes that a federal question
may arise during the litigation in connection with a defense or counterclaim. Rivet
v. Regions Bank of La., 522 U.S. 470, 475 (1998).


 CV-90 (12/02)                        CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                                  4
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 5 of 9 Page ID #:766




       To determine if copyright jurisdiction exists, the Ninth Circuit employs the
three-part test established by the Second Circuit in T.B. Harms Co. v. Eliscu, 339
F.2d 823 (2d Cir. 1964). Under the T.B. Harms test, an action “arises under” the
Copyright Act if, and only if: “(1) the complaint asks for a remedy expressly
granted by the Copyright Act; (2) the complaint requires an interpretation of the
Copyright Act; or (3) federal principles should control the claims.” JustMed, Inc.
v. Byce, 600 F.3d 1118, 1124 (9th Cir. 2010) (citation omitted); see also Vestron,
Inc. v. Home Box Office, Inc., 839 F.2d 1380, 1381 (9th Cir. 1988) (“We have
settled on Judge Friendly’s formulation of copyright jurisdiction law [in T.B.
Harms] as our test to determine jurisdiction in cases such as this one.”).

       “The test outlined in T.B. Harms is essentially a reiteration of the ‘well-
pleaded complaint’ rule that federal jurisdiction exists only when a federal question
is presented on the face of a properly pleaded complaint.” Scholastic Entm’t, Inc.
v. Fox Entm’t Grp., 336 F.3d 982, 986 (9th Cir. 2003) (citation omitted). Applying
this test, “courts have consistently dismissed complaints in copyright cases
presenting only questions of contract law.” Id. (citation omitted). But “a plaintiff
may not defeat removal by omitting to plead necessary federal questions in a
complaint.” Franchise Tax Bd., 463 U.S. at 22.

                                 III.   DISCUSSION

       Defendant’s principal contention is that removal is appropriate because
Plaintiff’s complaint implicates federal copyright law by seeking a declaration that
the Screenplay is a derivative work. (Opp. at 10-14.) Because the Court agrees, it
does not reach the secondary argument that the complaint requires a construction
of the Abend reversion under the Copyright Act. (Id. at 14-21.)

A.        Plaintiff’s Request for a Declaration that the Screenplay is Derivative of
          the Work Implicates the Copyright Act.

       Plaintiff contends that even though the complaint involves a copyright, it
does not “arise under” the Copyright Act because “the word ‘copyright’ is not so
compelling as to invoke federal jurisdiction upon its mere mention.” (Mot. at 13
(quoting Topolos v. Caldewey, 698 F.2d 991, 993 (9th Cir. 1983).) Rather,
Plaintiff suggests that this action is fundamentally contractual in nature. (Id. at
14.) While the complaint raises a significant contract question, Plaintiff asks for
more than contract interpretation.



 CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             5
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 6 of 9 Page ID #:767




       Specifically, “Plaintiff desires a judicial determination that . . . [t]he
Paramount Screenplay is a derivative work of Capote’s work.” (Compl., ¶ 79(d).)
Defendant asserts that such a declaration necessarily requires the Court to
determine whether the Screenplay is substantially similar to the Work in violation
of the Copyright Act. (Opp. at 10.)

     The owner of a copyright holds the exclusive rights to prepare derivative
works. 17 U.S.C. § 106(2). The Copyright Act defines “derivate works” as:

          work based upon one or more preexisting works, such as a translation,
          musical arrangement, dramatization, fictionalization, motion picture
          version, sound recording, art reproduction, abridgment, condensation,
          or any other form in which a work may be recast, transformed, or
          adapted. A work consisting of editorial revisions, annotations,
          elaborations, or other modifications which, as a whole, represent an
          original work of authorship, is a “derivative work.”

17 U.S.C. § 101.

       In assessing whether a work is derivative, the Ninth Circuit requires proof of
substantial similarity—the same standard used to determine infringement.
Litchfield v. Spielberg, 736 F.2d 1352, 1357 (9th Cir. 1984). “[A] work will be
derivative only if it would be considered an infringing work if the material which it
has derived from a preexisting work had been taken without the consent of a
copyright proprietor of such pre-existing work.” Mirage Editions, Inc. v.
Albuquerque A.R.T. Co., 856 F.2d 1341, 1343 (9th Cir. 1988) (quoting 1 Nimmer
on Copyright § 3.01 (1986)). To assess infringement, courts examine whether the
two works in question are “substantially similar.” Mattel, Inc. v. MGA Entm’t,
Inc., 616 F.3d 904, 913-14 (9th Cir. 2010). Whether two works are “sufficiently
similar to warrant a finding of infringement [is] a clear question of copyright law.”
Scholastic Entm’t, 336 F.3d at 987. Plaintiff’s complaint therefore “requires an
interpretation of the Copyright Act.” JustMed, 600 F.3d at 1124.

       Plaintiff acknowledges that the declaration sought would require a
comparison of the two works for substantial similarity, but argues that “[n]o case
suggests that a mere comparison of works to determine the contractual right to use
them amounts to ‘infringement.’” (Reply at 13 (emphasis omitted).) This
argument misses the point: Plaintiff seeks at least two separate declarations: (1)
Plaintiff owns the copyright under the contract (a contract question); and (2) the
Screenplay is a derivative work that infringes the copyright (a copyright-law

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              6
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 7 of 9 Page ID #:768




question). As the master of the complaint, Plaintiff elected to request a declaration
on both questions. On the derivative-work declaration, the Court must apply
principles of copyright law because the contract does not supply its own
comparison standard in place of the one under the Copyright Act. 2

B.        The “Merely Incidental” Test is Incompatible with T.B. Harms.

       Plaintiff contends that despite his request for a declaration that the
Screenplay is a derivative work, federal jurisdiction does not lie because this
copyright issue is “merely incidental” to the dominant contract interpretation
issues. (Mot. at 17, 19-21.)

      In invoking this “merely incidental” test, Plaintiff relies on Stepdesign, Inc.
v. Research Media, Inc., 442 F. Supp. 32 (S.D.N.Y. 1977). (Mot. at 15.) But the
Second Circuit expressly rejected Stepdesign’s reliance on this test as a
fundamental misapplication of T.B. Harms:

          Some courts, purporting to follow T.B. Harms, have cited it for the
          proposition it rejected—that federal courts must look beyond the face
          of the complaint to ascertain whether the “primary and controlling
          issue” or “essence” of the dispute is a matter of federal copyright law
          or state contract law. See, e.g., . . . Stepdesign, Inc. v. Research Media,
          Inc., 442 F.Supp. 32, 34 (S.D.N.Y.1977) (applying T.B. Harms and
          dismissing for lack of jurisdiction, even though plaintiff sought an
          injunction, because “any finding of infringement would be clearly
          incidental to the main purpose of plaintiff's suit”). Nothing can be
          found in Judge Friendly’s opinion to support the use of the “principal
          and controlling issue” test.

Bassett v. Mashantucket Pequot Tribe, 204 F.3d 343, 351 (2d Cir. 2000).

       When Defendant pointed out that Plaintiff was relying on repudiated law,
Plaintiff dismissed Bassett as “irrelevant” because the incidental test is “alive and
well” in the Ninth Circuit. (Reply at 14 & 14 n.4.) But that test is neither alive nor
2
  For similar reasons, the Court cannot ignore the jurisdictional significance of the
requested declaration of a derivative work because it is “only briefly mentioned
twice” or because it is “forward looking.” (Reply at 14-15.) No matter how brief
or forward looking, the declaration seeks a determination whether a specific work,
the Screenplay, violates the copyright because of its substantial similarity.

 CV-90 (12/02)                      CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                                7
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 8 of 9 Page ID #:769




well in this circuit. In applying the T.B. Harms test, the Ninth Circuit has
cautioned that “[o]nly where ownership is the sole question for consideration are
federal courts without jurisdiction.” Topolos, 698 F.2d at 994.3 The court further
explained:

          [Plaintiff] has fulfilled those requirements necessary for federal
          jurisdiction. He alleged that pursuant to his publishing contract
          [Defendants] took out and held in his behalf the copyright to works
          which he had co-authored, thus establishing him as beneficial owner
          of the copyright. By itself, that allegation would not give rise to
          federal jurisdiction, but [Plaintiff] also contended that . . .
          [Defendants] infringed his copyright by publishing books which in
          substantial part copied the book originally written by him. These latter
          allegations are sufficient to confer subject matter jurisdiction on the
          district court.

Id.

       A straightforward application of Topolos demonstrates that jurisdiction
exists here. Copyright ownership is not the sole issue in this case; rather, Plaintiff
seeks a declaration that the Screenplay is a derivative work, which would require
an interpretation of copyright law using the infringement standard. See discussion
supra. The unpublished district court cases relied upon by Plaintiff are not to the
contrary. None applied, much less created, a “merely incidental” test; indeed, none
even required an interpretation of the Copyright Act. See Hepburn v. Concord
Music Grp., LLC, No. 2:14-cv-09237-CAS (RZx), 2015 WL 2084576, at *4 (C.D.
Cal. May 4, 2015) (“[T]he complaint does not indicate that it will require
interpretation of the Copyright Act[].”); Harris v. Proteus E2 Productions, Inc.,
No. CV 12-1130 PA (VBKx), 2012 WL 13012731, at *2 (C.D. Cal. Apr. 9, 2012)
(“[T]he ‘sole question’ for consideration in Plaintiff’s Complaint is ownership of




3
  See also Vestron, 839 F.2d at 1381 (citing Topolos for the proposition that “where
a suit is for a naked declaration of copyright ownership without a bona fide
infringement claim, federal courts decline jurisdiction”); Scholastic Entm’t, 336
F.3d at 988 (finding that jurisdiction fails because “the ownership issue is the sole
question presented for review”).

 CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                               8
Case 2:20-cv-11470-SB-JPR Document 24 Filed 02/26/21 Page 9 of 9 Page ID #:770




the copyrights at issue.”). 4 A case cannot stand for a proposition that it was not
called upon to address.

                                IV.    CONCLUSION

          For the foregoing reasons, Plaintiff’s motion to remand is DENIED.




                                                                            0/18


4
 The two other cited cases are even farther afield: Brush Creek Media, Inc. v.
Boujaklian, No. C-02-3491 EDL, 2002 WL 1906620, at *6 (N.D. Cal. Aug. 19,
2002) concluded that “an infringement action [is precluded] while a copyright
application is merely pending”; and Fox v. iVillage, No. C-05-3327 SC, 2005 WL
3157413, at *2 (N.D. Cal. Nov. 23, 2005) found no jurisdiction in a case that did
not raise a copyright issue.

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             9
